      Case: 4:20-mj-07179-SPM Doc. #: 14 Filed: 06/04/20 Page: 1 of 3 PageID #: 29



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA                                 )
                                                          )
        Plaintiff,                                        )
                                                          )
 v.                                                       ) No. 4:20 MJ 7179 SPM
                                                          )
 MARCUS MARLVIN HUNT                                      )IMMEDIATE
                                                          )CONSIDERATION
        Defendant.                                        )REQUESTED



                     MOTION TO DISMISS CRIMINAL COMPLAINT

       Defendant MARCUS MARLVIN HUNT, through his attorneys, Lee T. Lawless,

Federal Public Defender, and Rachel M. Korenblat, Assistant Federal Public Defender,

and moves this Court for dismissal of the Criminal Complaint in the above cause.

       “The Complaint is a written statement of the essential facts constituting the offense

charged.” Fed.R.Crim.P. 3. The Complaint filed in the present case is facially invalid as it

fails to state the facts upon which the offense set forth in Title 18 U.S.C. §842(p)(2)(A) can

be charged.

       While there is no Eighth Circuit Pattern Instruction with regard to this code

section, the verdict director utilized in United States v. Amawi 2008 WL 686871, sets forth

the offense’s two elements. First, that the defendant distributed by any means

information pertaining to in whole or in part the manufacture or the use of an explosive or

destructive device and second, the defendant acted with the intent that the information be
     Case: 4:20-mj-07179-SPM Doc. #: 14 Filed: 06/04/20 Page: 2 of 3 PageID #: 30



used for, or in furtherance of activity that constitutes a federal crime of violence… (see

attachment).

      The Complaint and supporting affidavit filed in this case fails to state any facts

which would constitute acting with intent that any information posted on the internet be

used in furtherance of a federal crime of violence.

      The information contained in the Criminal Complaint which is attributed to Marcus

Marlvin Hunt is no different in quantity or quality from that which exists all over the

internet. There is no claim that he acted with the requisite intent and there are no facts

in the affidavit in support of that. Given the facial invalidity of the Complaint, Defendant

respectfully requests that the Complaint be dismissed immediately.

                                        Respectfully submitted,

                                        /s/Lee T. Lawless
                                        LEE T. LAWLESS
                                        Federal Public Defender

                                        /s/ Rachel M. Korenblat
                                        RACHEL M. KORENBLAT
                                        Assistant Federal Public Defender
                                        1010 Market Street, Suite 200
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 241-1255
                                        Fax: (314) 421-3177
                                        E-mail: Rachel_Korenblat@fd.org
                                        ATTORNEY FOR DEFENDANT
     Case: 4:20-mj-07179-SPM Doc. #: 14 Filed: 06/04/20 Page: 3 of 3 PageID #: 31



                              CERTIFICATE OF SERVICE

I hereby certify that on June 4, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon Sirena
Wissler, Assistant United States Attorney.


                                       /s/ Lee T. Lawless
                                       LEE T. LAWLESS
                                       Federal Public Defender


                                       /s/Rachel M. Korenblat
                                       RACHEL M. KORENBLAT
                                       Assistant Federal Public Defender
